Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 1 of 10 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------------X
GEOVANI VILLALTA, individually and on behalf of all others
similarly situated,
                                                                             CIVIL ACTION NO.
                                            Plaintiff,
                                                                             COMPLAINT
                                -against-

 NTN BROTHERS CORPORATION d/b/a CHILLERS
 GRILL, DEREK EBID, and NICK STATHATOS,

                                             Defendants.
-------------------------------------------------------------------------X

        Plaintiff Geovani Villalta (“Plaintiff”), individually and on behalf of all others similarly

situated, by his attorneys, Katz Melinger PLLC, complaining of the defendants, NTN Brothers

Corporation d/b/a Chillers Grill (“Chillers Grill”), Derek Ebid, and Nick Stathatos (collectively,

“Defendants”), respectfully alleges as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), the New

Jersey Wage and Hour Law, N.J.S.A. 34:11-56(a) et seq. (“NJWHL”), the New Jersey Wage

Payment Law, N.J.S.A. 34:11-4.1, et seq. (“NJWPL”), and the Internal Revenue Code, 26 U.S.C.

§ 7434.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under state law

pursuant to 28 U.S.C. § 1367, in that the state law claims are so closely related to Plaintiff’s FLSA

claims as to form the same case or controversy under Article III of the United States Constitution.
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 2 of 10 PageID: 2



        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants reside and conduct business through their employees, including Plaintiff, within this

judicial district.

                                              II. Parties

        5.       Plaintiff is an individual residing in the State of New Jersey.

        6.       At all relevant times, Plaintiff was employed by Defendants as defined by FLSA

29 U.S.C. § 203(e), N.J.S.A. 34:11-56a.1(h), and N.J.S.A. 34:11-4.1(b).

        7.       Chillers Grill is a domestic corporation with its principal place of business located

at 2191 Fletcher Avenue, Fort Lee, New Jersey 07024.

        8.       Chillers Grill is a café and restaurant that serves American food.

        9.       Ebid and Stathatos are individuals residing, upon information and belief, in the state

of New Jersey.

        10.      At all relevant times, Ebid and Stathatos were, and still are, officers, directors,

shareholders and/or persons in control of Chillers Grill who exercise significant control over the

company’s operations and have the authority to hire, fire, and discipline employees; set employees’

work schedules and conditions of employment; determine the rate and method of payment for

employees; and maintain employment records.

        11.      At all relevant times, Defendants were responsible for setting Plaintiff’s schedule

and day-to-day activities and for supervising his performance.

        12.      At all relevant times, Defendants had the power to discipline and terminate

Plaintiff.

        13.      At all relevant times, Defendants were responsible for compensating Plaintiff.




                                                   2
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 3 of 10 PageID: 3



       14.     Defendants are joint employers who jointly managed, supervised, hired, fired, and

controlled Plaintiff’s compensation, and are jointly and severally liable in this matter.

       15.     Upon information and belief, Defendants’ revenues are in excess of the minimum

required to fall within the jurisdiction of the FLSA.

       16.     Defendants operate in interstate commerce.

       17.     All Defendants are subject to suit under the statutes alleged above.

                            III. FLSA Collective Action Allegations

       18.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiff on behalf of himself and similarly situated persons who were employed since

the date three (3) years prior to the filing of this Complaint and who elect to opt-in to this action

(the “FLSA Collective Plaintiffs”).

       19.     The FLSA Collective Plaintiffs consist of no less than seven (7) similarly situated

current and former kitchen staff members employed by Defendants, who work or worked in excess

of forty (40) hours per week and are victims of Defendants’ common policies and practices that

have violated their rights under the FLSA by, inter alia, willfully denying them overtime

compensation and other pay.

       20.     As part of their regular business practices, Defendants have intentionally, willfully,

and repeatedly harmed Plaintiff and the FLSA Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA. This policy and pattern or practice includes, inter

alia, failing to pay employees the applicable overtime rates for all hours worked in excess of forty

(40) per week and failing to pay employees for all hours worked.

       21.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.




                                                  3
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 4 of 10 PageID: 4



        22.    Defendants’ unlawful conduct has been intentional, willful and in bad faith, and has

caused significant damages to Plaintiff and the FLSA Collective Plaintiffs.

        23.    The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, and are readily identifiable and locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                     IV. Factual Allegations

        24.    Plaintiff worked for Defendants as a chef from in or around June 2015 until on or

around September 15, 2019.

        25.    As a chef, Plaintiff’s principal job duties included chopping meats and vegetables,

preparing a variety of dishes on the menu to be served to customers, and cleaning the kitchenware

and his work area.

        26.    Despite being given the title of chef, Plaintiff was not involved in creating

Defendants’ food menu; rather, Plaintiff merely prepared dishes from Defendants’ established

menu.

        27.    Plaintiff did not have the authority to hire, fire, promote, or discipline employees,

nor did he make suggestions or recommendations as to the hiring, firing, or other terms and

conditions of the employment of other employees.

        28.    Plaintiff did not supervise any employees, nor was he employed in an executive,

professional, administrative, or outside sales capacity.




                                                  4
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 5 of 10 PageID: 5



       29.     Throughout his employment with Defendants, Plaintiff regularly worked Tuesdays

through Sundays, from approximately 7:00 a.m. until 3:00 p.m., with a daily fifteen (15) minute

lunch break, for a total of approximately forty-six and one-half (46.5) hours per week.

       30.     Throughout his employment, Plaintiff was paid a fixed weekly salary, regardless of

the number of hours that he worked each week.

       31.     From the start of his employment until in or around March 2016, Plaintiff was paid

$1,200.00 per week.

       32.     From in or around April 2016 until in or around March 2017, Plaintiff was paid

$1,300.00 per week.

       33.     From in or around April 2017 until in or around March 2018, Plaintiff was paid

$1,400.00 per week.

       34.     From in or around April 2018 until in or around March 2019, Plaintiff was paid

$1,500.00 per week.

       35.     From in or around April 2019 until the end of his employment, Plaintiff was paid

$1,525.00 per week.

       36.     Throughout Plaintiff’s employment, Defendants paid Plaintiff $500.00 of his

weekly wages by check with accompanying paystub, and the rest of his wages in cash with no

accompanying paystub.

       37.     Throughout their employment, Plaintiff and the FLSA Collective Plaintiffs were

non-exempt employees under the FLSA and NJWHL.

       38.     Defendants did not track or otherwise record the hours Plaintiff or the FLSA

Collective Plaintiffs worked.




                                                5
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 6 of 10 PageID: 6



       39.        Although Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess

of forty (40) hours per week during their employment with Defendants, Defendants failed to

compensate Plaintiff and the FLSA Collective Plaintiffs at a rate of one and one-half (1.5) times

their regular hourly rate of pay or the applicable minimum wage, whichever is greater, for all hours

worked in excess of forty (40) hours per week.

       40.        Defendants violated federal and state law by willfully failing to pay Plaintiff and

the FLSA collective Plaintiffs overtime compensation, and by regularly reporting fraudulent

information to the United States Internal Revenue Service with respect to Plaintiff’s employment.

       AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF,
           INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                       (Overtime Violations under the FLSA)

       41.        Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, repeats and

realleges all prior allegations set forth above.

       42.        Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half (1.5) times their

regular hourly rate or the applicable minimum wage, whichever is greater, for all hours worked in

excess of forty (40) per week.

       43.        Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty (40)

hours per week during their employment with Defendants.

       44.        Throughout the relevant period, Defendants knowingly failed to pay Plaintiff and

the FLSA Collective Plaintiffs overtime wages of one and one-half (1.5) times their regular hourly

rate or the applicable minimum wage, whichever is greater, for all hours worked in excess of forty

(40) in a week.

       45.        As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective


                                                    6
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 7 of 10 PageID: 7



Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.

        46.    As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

        47.    Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, reasonable attorneys’ fees, costs, interest, and such other

legal and equitable relief as this Court deems just and proper.

                       AS AND FOR A SECOND CAUSE OF ACTION
                           (Overtime Violations under the NJWHL)
        48.    Plaintiff repeats and realleges all prior allegations set forth above.

        49.    Pursuant to the applicable provisions of N.J.S.A. 34:11-56(a)(4), Plaintiff was

entitled to overtime wages of one and one-half (1.5) times his regular hourly rate of pay or the

applicable minimum wage, whichever is greater, for all hours worked in excess of forty (40) per

week.

        50.    Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendants.

        51.    Throughout the relevant period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half (1.5) times his regular hourly rate of pay or the applicable

minimum wage, whichever is greater, for each hour worked in excess of forty (40) per week.

        52.    Instead, Defendants compensated Plaintiff at a fixed weekly salary regardless of

the number of hours that he worked each week, and failed to provide Plaintiff with overtime

payments for all hours worked in excess of forty (40) hours per week.



                                                  7
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 8 of 10 PageID: 8



       53.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all wages due to him, along with reasonable attorneys’ fees, interest, and costs.

       54.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages in an

amount equal to no more than two-hundred percent (200%) of unpaid wages.

       55.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of Plaintiff’s unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                        AS AND FOR A THIRD CAUSE OF ACTION
                    (Failure to Timely Pay Wages in Violation of the NJWPL)
       56.     Plaintiff repeats and realleges all prior allegations.

       57.     At all relevant times, Defendants failed to pay Plaintiff the full amount of wages

due to him, including overtime wages, at least twice during each calendar month, on regular pay

days designated in advance, in violation of N.J.S.A. 34:11-4.2.

       58.     Defendants also failed to pay Plaintiff all wages due to him, including overtime

wages, not later than the regular payday for the pay period during which he last worked for

Defendants, in violation of N.J.S.A. 34:11-4.3.

       59.     As a result of Defendants’ violations of the law and failure to pay Plaintiff all wages

due to him, including overtime wages, Plaintiff has been damaged and is entitled to recover from

Defendants all unpaid wages, liquidated damages, interest, costs, and reasonable attorney’s fees.




                                                  8
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 9 of 10 PageID: 9



         60.   Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action in the amount of Plaintiff’s unpaid wages, liquidated damages, attorneys’

fees, costs, and such other legal and equitable relief as this Court deems just and proper.

                          AS AND FOR A FOURTH CAUSE OF ACTION
                              (Fraudulent Filing of Information Returns)
        61.    Plaintiff repeats and realleges all prior allegations.

        62.    Throughout the relevant period, Defendants regularly paid Plaintiff part of his wage

compensation by check with withholdings for federal, state, and local taxes, and part of his wage

compensation in cash without any withholdings for federal, state and local taxes.

        63.    Defendants regularly provided Plaintiff with a copy of the Form W-2 that

Defendants filed with the United States Internal Revenue Service (“IRS”) each calendar year,

which reflected only the Plaintiff’s wages that were paid by check.

        64.    A Form W-2 is an information return as defined by 26 U.S.C. § 6724(d)(1).

        65.    Defendants regularly reported fraudulent information to the IRS in violation of 26

U.S.C. § 7434 by filing the Form W-2 with false information regarding the payments of wages to

Plaintiff.

        66.    As Defendants willfully filed fraudulent information returns in violation of 26

U.S.C. § 7434, Plaintiff is entitled to damages in an amount equal to the greater of $5,000.00 or

the sum of any actual damages sustained by Plaintiff, costs of the action, and reasonable attorneys’

fees.

        67.    Judgment should be entered in favor of Plaintiff and against Defendants on the

Fourth Cause of Action in an amount equal to the greater of $5,000.00 or the sum of any actual

damages sustained by Plaintiff, costs of the action, and reasonable attorneys’ fees.




                                                  9
Case 2:20-cv-08911-MCA-LDW Document 1 Filed 07/14/20 Page 10 of 10 PageID: 10



WHEREFORE Plaintiff prays for relief as follows:

      a) on the First Cause of Action on behalf of Plaintiff and the FLSA Collective Plaintiffs

          for all overtime wages due, liquidated damages, and all reasonable attorneys’ fees in

          an amount to be determined by this Court;

      a) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

          damages, and reasonable attorneys’ fees in an amount to be determined by this Court;

      b) on the Third Cause of Action for all wages due to Plaintiff, liquidated damages, and

          reasonable attorneys’ fees in an amount to be determined by this Court;

      c) on the Fourth Cause of Action for damages in the amount equal to the greater of

          $5,000.00 or the sum of any actual damages sustained by Plaintiff, and reasonable

          attorneys’ fees;

      d) interest;

      e) costs and disbursements; and

      f) such other and further relief as is just and proper.




      Dated: New York, New York
             July 14, 2020

                                                    /s/ Nicole Grunfeld
                                                    Nicole Grunfeld
                                                    Katz Melinger PLLC
                                                    280 Madison Avenue, Suite 600
                                                    New York, New York 10016
                                                     t: (212) 460-0047
                                                    f: (212) 428-6811
                                                    ndgrunfeld@katzmelinger.com
                                                    Attorneys for Plaintiff and the FLSA
                                                    Collective Plaintiffs




                                               10
